DETAILED ACTION
The office action is a response to an application filed on  June 08,  2020, wherein claims 1-8 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Hyunwoo et al. (Lee hereafter) (US 20140177527 A1) (IDS Provided)  in view of  Ahn; Joon Kui et al. (Ahn hereafter)(US 20140056271 A1) (IDS Provided).

Regarding Claim 1, Lee teaches A method of a terminal configured with a first cell and a second cell (Lee; [149] … Both the PCell and the SCell can be commonly called a serving cell) for transmitting a sounding reference signal, SRS, the method comprising:
receiving, from a base station, information for configuring an SRS transmission (SRS and may be allocated to an identical UE) on two symbols (two SC-FDMA symbols can be used to transmit an SRS) in an uplink pilot time slot, UpPTS (in UpPTS of a serving cell), on the first cell by higher layer signaling (via an RRC (radio resource control) signaling), the first cell operating in a time division duplex, TDD, mode (configured by TDD) (Lee; … [0114] … RS (reference signal) can be allocated to a user equipment via an RRC (radio resource control) signaling... [0275] if one SC-FDMA symbol exists in UpPTS of a serving cell configured by TDD… If two SC-FDMA symbols exist, all of the two SC-FDMA symbols can be used to transmit an SRS and may be allocated to an identical UE);
Lee fails to explicitly teach, identifying whether an uplink control information transmission on the second cell overlaps with the SRS transmission on the first cell  in a first subframe in terms of time and whether a shortened physical uplink control channel, PUCCH, format is configured to be used, the second cell operating in a Frequency Division Duplex, FDD, mode
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is configured to be used, transmitting, to the base station, the SRS on a second symbol in the UpPTS and dropping the SRS transmission on a first symbol in the UpPTS in the first subframe on the first cell and transmitting, to the base station, uplink control information using the shortened PUCCH format on a plurality of symbols except a last symbol in the first subframe on the second cell; and 
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is not configured to be used, transmitting, to the base station, uplink control information in the first subframe on the second cell
However, in the same field of endeavor, Ahn teaches, identifying whether an uplink control information transmission (determining a first radio resource) on the second cell overlaps with the SRS transmission on the first cell (The first radio resource and the second radio resource may overlap) in a first subframe in terms of time and whether a shortened physical uplink control channel, PUCCH , format is configured to be used (a radio resource used for the transmission of the UL channel of the second serving cell (i.e. at least one of a PUCCH), the second cell operating  (uplink channel is to be transmitted to a second serving cell) in a Frequency Division Duplex, FDD, mode (Ahn; [0010] …The method may comprise determining a first radio resource on which a sounding reference signal (SRS) is to be transmitted to a first serving cell and determining a second radio resource on which an uplink channel is to be transmitted to a second serving cell. The first radio resource and the second radio resource may overlap entirely or partially …The first serving cell may belong to a first Timing Advance (TA) group and the second serving cell may belong to a second TA group different from the first serving cell), ([0056]… In the FDD, a subframe index k.sub.SRS [0121]… An issue is raised when a radio resource used for the transmission of an SRS in the first serving cell and a radio resource used for the transmission of the UL channel of the second serving cell (i.e. at least one of a PUSCH, a PUCCH, and a PRACH) overlap);
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is configured to be used, transmitting, to the base station, the SRS on a second symbol in the UpPTS (SRS is triggered in the last OFDM symbol in a subframe n of the first serving cell) and dropping the SRS transmission (SRS transmission may be dropped)  on a first symbol in the UpPTS in the first subframe on the first cell and transmitting, to the base station, uplink control information using the shortened PUCCH format on a plurality of symbols except a last symbol in the first subframe on the second cell (Ahn; [0113], [0122] … SRS is triggered in the last OFDM symbol in a subframe n of the first serving cell and a PUCCH is transmitted in a subframe m+1 of the second serving cell … the last OFDM symbol of the subframe n and the first OFDM symbol of the subframe m+1 may overlap partially or entirely. [0123] According to an embodiment, if there is the overlapped portion, SRS transmission may be dropped… [0137] When a terminal transmits at least one of PUSCH/PUCCH/PRACH in a subframe n+1 of a first serving cell and transmits an SRS on the last OFDM symbol in a subframe n of a second serving cell, let's assume that there is an overlapped portion. [0138] When total transmit power exceeds the maximum transmit power in the overlapped portion, SRS transmission may be abandoned.  As a result, since a terminal does not transmit an SRS in a subframe n of a second serving cell); and
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is not configured to be used, transmitting, to the base station, uplink control information in the first subframe on the second cell (Ahn; [0010] …The first radio resource and the second radio resource may overlap entirely or partially.  The method may comprise dropping the transmission of the SRS and transmitting the uplink channel on the second radio resource to the second serving cell, if in an overlapped radio resource a total transmit power with respect to the SRS and the uplink channel exceeds a maximum transmit power).

Regarding Claim 3, Lee teaches a method of a base station operating a first cell and a second cell (Lee; [149] … Both the PCell and the SCell can be commonly called a serving cell)  for receiving a sounding reference signal, SRS, the method comprising:
transmitting, to a terminal, information for configuring an SRS transmission (SRS and may be allocated to an identical UE) on two symbols (two SC-FDMA symbols can be used to transmit an SRS) in an uplink pilot time slot, UpPTS (in UpPTS of a serving cell), on the first cell by higher layer signaling (via an RRC (radio resource control) signaling), the first cell operating in a time division duplex, TDD, mode (configured by TDD) (Lee; … [0114] … RS (reference signal) can be allocated to a user equipment via an RRC (radio resource control) signaling... [0275] if one SC-FDMA symbol exists in UpPTS of a serving cell configured by TDD… If two SC-FDMA symbols exist, all of the two SC-FDMA symbols can be used to transmit an SRS and may be allocated to an identical UE);
Lee fails to explicitly teach, identifying whether an uplink control information transmission on the second cell overlaps with the SRS transmission on the first cell  in a first subframe in terms of time and whether a shortened physical uplink control channel, PUCCH, format is configured to be used, the second cell operating in a Frequency Division Duplex, FDD, mode
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is configured to be used, transmitting, to the base station, the SRS on a second symbol in the UpPTS and dropping the SRS transmission on a first symbol in the UpPTS in the first subframe on the first cell and transmitting, to the base station, uplink control information using the shortened PUCCH format on a plurality of symbols except a last symbol in the first subframe on the second cell; and 
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is not configured to be used, transmitting, to the base station, uplink control information in the first subframe on the second cell
However, in the same field of endeavor, Ahn teaches, identifying whether an uplink control information transmission (determining a first radio resource) on the second cell overlaps with the SRS transmission on the first cell (The first radio resource and the second radio resource may overlap) in a first subframe in terms of time and whether a shortened physical uplink control channel, PUCCH , format is configured to be used (a radio resource used for the transmission of the UL channel of the second serving cell (i.e. at least one of a PUCCH), the second cell operating  (uplink channel is to be transmitted to a second serving cell) in a Frequency Division Duplex, FDD, mode (Ahn; [0010] …The method may comprise determining a first radio resource on which a sounding reference signal (SRS) is to be transmitted to a first serving cell and determining a second radio resource on which an uplink channel is to be transmitted to a second serving cell. The first radio resource and the second radio resource may overlap entirely or partially …The first serving cell may belong to a first Timing Advance (TA) group and the second serving cell may belong to a second TA group different from the first serving cell), ([0056]… In the FDD, a subframe index k.sub.SRS [0121]… An issue is raised when a radio resource used for the transmission of an SRS in the first serving cell and a radio resource used for the transmission of the UL channel of the second serving cell (i.e. at least one of a PUSCH, a PUCCH, and a PRACH) overlap);
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is configured to be used, transmitting, to the base station, the SRS on a second symbol in the UpPTS (SRS is triggered in the last OFDM symbol in a subframe n of the first serving cell) and dropping the SRS transmission (SRS transmission may be dropped)  on a first symbol in the UpPTS in the first subframe on the first cell and transmitting, to the base station, uplink control information using the shortened PUCCH format on a plurality of symbols except a last symbol in the first subframe on the second cell (Ahn; [0113], [0122] … SRS is triggered in the last OFDM symbol in a subframe n of the first serving cell and a PUCCH is transmitted in a subframe m+1 of the second serving cell … the last OFDM symbol of the subframe n and the first OFDM symbol of the subframe m+1 may overlap partially or entirely. [0123] According to an embodiment, if there is the overlapped portion, SRS transmission may be dropped… [0137] When a terminal transmits at least one of PUSCH/PUCCH/PRACH in a subframe n+1 of a first serving cell and transmits an SRS on the last OFDM symbol in a subframe n of a second serving cell, let's assume that there is an overlapped portion. [0138] When total transmit power exceeds the maximum transmit power in the overlapped portion, SRS transmission may be abandoned.  As a result, since a terminal does not transmit an SRS in a subframe n of a second serving cell); and
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is not configured to be used, transmitting, to the base station, uplink control information in the first subframe on the second cell (Ahn; [0010] …The first radio resource and the second radio resource may overlap entirely or partially.  The method may comprise dropping the transmission of the SRS and transmitting the uplink channel on the second radio resource to the second serving cell, if in an overlapped radio resource a total transmit power with respect to the SRS and the uplink channel exceeds a maximum transmit power).

Regarding Claim 5, Lee teaches a terminal configured with a first cell and a second cell (Lee; [149] … Both the PCell and the SCell can be commonly called a serving cell) for transmitting a sounding reference signal, SRS, the terminal comprising:
a transceiver configured to transmit and receive a signal (Lee; [0069] … a transmitter 100a/100b transmitting information, data, signals and/or messages by controlling the antenna 500a/500b, a receiver 300a/300b receiving information, data, signals and/or messages) (See fig. 1); and
a controller coupled to the transceiver and configured to control to (Lee; [0069] …the user equipment/base station may further include a processor 400a/400b controlling various components by being operatively connected to the components including the transmitter, the receiver)(See fig. 1);:
receive, from a base station, information for configuring an SRS transmission (SRS and may be allocated to an identical UE) on two symbols (two SC-FDMA symbols can be used to transmit an SRS) in an uplink pilot time slot, UpPTS (in UpPTS of a serving cell), on the first cell by higher layer signaling (via an RRC (radio resource control) signaling), the first cell operating in a time division duplex, TDD, mode (configured by TDD) (Lee; … [0114] … RS (reference signal) can be allocated to a user equipment via an RRC (radio resource control) signaling... [0275] if one SC-FDMA symbol exists in UpPTS of a serving cell configured by TDD… If two SC-FDMA symbols exist, all of the two SC-FDMA symbols can be used to transmit an SRS and may be allocated to an identical UE);
Lee fails to explicitly teach, identifying whether an uplink control information transmission on the second cell overlaps with the SRS transmission on the first cell  in a first subframe in terms of time and whether a shortened physical uplink control channel, PUCCH, format is configured to be used, the second cell operating in a Frequency Division Duplex, FDD, mode
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is configured to be used, transmitting, to the base station, the SRS on a second symbol in the UpPTS and dropping the SRS transmission on a first symbol in the UpPTS in the first subframe on the first cell and transmitting, to the base station, uplink control information using the shortened PUCCH format on a plurality of symbols except a last symbol in the first subframe on the second cell; and 
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is not configured to be used, transmitting, to the base station, uplink control information in the first subframe on the second cell
However, in the same field of endeavor, Ahn teaches, identifying whether an uplink control information transmission (determining a first radio resource) on the second cell overlaps with the SRS transmission on the first cell (The first radio resource and the second radio resource may overlap) in a first subframe in terms of time and whether a shortened physical uplink control channel, PUCCH , format is configured to be used (a radio resource used for the transmission of the UL channel of the second serving cell (i.e. at least one of a PUCCH), the second cell operating  (uplink channel is to be transmitted to a second serving cell) in a Frequency Division Duplex, FDD, mode (Ahn; [0010] …The method may comprise determining a first radio resource on which a sounding reference signal (SRS) is to be transmitted to a first serving cell and determining a second radio resource on which an uplink channel is to be transmitted to a second serving cell. The first radio resource and the second radio resource may overlap entirely or partially …The first serving cell may belong to a first Timing Advance (TA) group and the second serving cell may belong to a second TA group different from the first serving cell), ([0056]… In the FDD, a subframe index k.sub.SRS [0121]… An issue is raised when a radio resource used for the transmission of an SRS in the first serving cell and a radio resource used for the transmission of the UL channel of the second serving cell (i.e. at least one of a PUSCH, a PUCCH, and a PRACH) overlap);
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is configured to be used, transmitting, to the base station, the SRS on a second symbol in the UpPTS (SRS is triggered in the last OFDM symbol in a subframe n of the first serving cell) and dropping the SRS transmission (SRS transmission may be dropped)  on a first symbol in the UpPTS in the first subframe on the first cell and transmitting, to the base station, uplink control information using the shortened PUCCH format on a plurality of symbols except a last symbol in the first subframe on the second cell (Ahn; [0113], [0122] … SRS is triggered in the last OFDM symbol in a subframe n of the first serving cell and a PUCCH is transmitted in a subframe m+1 of the second serving cell … the last OFDM symbol of the subframe n and the first OFDM symbol of the subframe m+1 may overlap partially or entirely. [0123] According to an embodiment, if there is the overlapped portion, SRS transmission may be dropped… [0137] When a terminal transmits at least one of PUSCH/PUCCH/PRACH in a subframe n+1 of a first serving cell and transmits an SRS on the last OFDM symbol in a subframe n of a second serving cell, let's assume that there is an overlapped portion. [0138] When total transmit power exceeds the maximum transmit power in the overlapped portion, SRS transmission may be abandoned.  As a result, since a terminal does not transmit an SRS in a subframe n of a second serving cell); and
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is not configured to be used, transmitting, to the base station, uplink control information in the first subframe on the second cell (Ahn; [0010] …The first radio resource and the second radio resource may overlap entirely or partially.  The method may comprise dropping the transmission of the SRS and transmitting the uplink channel on the second radio resource to the second serving cell, if in an overlapped radio resource a total transmit power with respect to the SRS and the uplink channel exceeds a maximum transmit power).

Regarding Claim 7, Lee teaches a base station operating a first cell and a second cell (Lee; [149] … Both the PCell and the SCell can be commonly called a serving cell)  for receiving a sounding reference signal, SRS, the base station comprising:
a transceiver configured to transmit and receive a signal (Lee; [0069] … a transmitter 100a/100b transmitting information, data, signals and/or messages by controlling the antenna 500a/500b, a receiver 300a/300b receiving information, data, signals and/or messages) (See fig. 1); and
a controller coupled to the transceiver and configured to control to (Lee; [0069] …the user equipment/base station may further include a processor 400a/400b controlling various components by being operatively connected to the components including the transmitter, the receiver)(See fig. 1);:
transmit, to a terminal, information for configuring an SRS transmission (SRS and may be allocated to an identical UE) on two symbols (two SC-FDMA symbols can be used to transmit an SRS) in an uplink pilot time slot, UpPTS (in UpPTS of a serving cell), on the first cell by higher layer signaling (via an RRC (radio resource control) signaling), the first cell operating in a time division duplex, TDD, mode (configured by TDD) (Lee; … [0114] … RS (reference signal) can be allocated to a user equipment via an RRC (radio resource control) signaling... [0275] if one SC-FDMA symbol exists in UpPTS of a serving cell configured by TDD… If two SC-FDMA symbols exist, all of the two SC-FDMA symbols can be used to transmit an SRS and may be allocated to an identical UE);
Lee fails to explicitly teach, identifying whether an uplink control information transmission on the second cell overlaps with the SRS transmission on the first cell  in a first subframe in terms of time and whether a shortened physical uplink control channel, PUCCH, format is configured to be used, the second cell operating in a Frequency Division Duplex, FDD, mode
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is configured to be used, transmitting, to the base station, the SRS on a second symbol in the UpPTS and dropping the SRS transmission on a first symbol in the UpPTS in the first subframe on the first cell and transmitting, to the base station, uplink control information using the shortened PUCCH format on a plurality of symbols except a last symbol in the first subframe on the second cell; and 
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is not configured to be used, transmitting, to the base station, uplink control information in the first subframe on the second cell
However, in the same field of endeavor, Ahn teaches, identifying whether an uplink control information transmission (determining a first radio resource) on the second cell overlaps with the SRS transmission on the first cell (The first radio resource and the second radio resource may overlap) in a first subframe in terms of time and whether a shortened physical uplink control channel, PUCCH , format is configured to be used (a radio resource used for the transmission of the UL channel of the second serving cell (i.e. at least one of a PUCCH), the second cell operating  (uplink channel is to be transmitted to a second serving cell) in a Frequency Division Duplex, FDD, mode (Ahn; [0010] …The method may comprise determining a first radio resource on which a sounding reference signal (SRS) is to be transmitted to a first serving cell and determining a second radio resource on which an uplink channel is to be transmitted to a second serving cell. The first radio resource and the second radio resource may overlap entirely or partially …The first serving cell may belong to a first Timing Advance (TA) group and the second serving cell may belong to a second TA group different from the first serving cell), ([0056]… In the FDD, a subframe index k.sub.SRS [0121]… An issue is raised when a radio resource used for the transmission of an SRS in the first serving cell and a radio resource used for the transmission of the UL channel of the second serving cell (i.e. at least one of a PUSCH, a PUCCH, and a PRACH) overlap);
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is configured to be used, transmitting, to the base station, the SRS on a second symbol in the UpPTS (SRS is triggered in the last OFDM symbol in a subframe n of the first serving cell) and dropping the SRS transmission (SRS transmission may be dropped)  on a first symbol in the UpPTS in the first subframe on the first cell and transmitting, to the base station, uplink control information using the shortened PUCCH format on a plurality of symbols except a last symbol in the first subframe on the second cell (Ahn; [0113], [0122] … SRS is triggered in the last OFDM symbol in a subframe n of the first serving cell and a PUCCH is transmitted in a subframe m+1 of the second serving cell … the last OFDM symbol of the subframe n and the first OFDM symbol of the subframe m+1 may overlap partially or entirely. [0123] According to an embodiment, if there is the overlapped portion, SRS transmission may be dropped… [0137] When a terminal transmits at least one of PUSCH/PUCCH/PRACH in a subframe n+1 of a first serving cell and transmits an SRS on the last OFDM symbol in a subframe n of a second serving cell, let's assume that there is an overlapped portion. [0138] When total transmit power exceeds the maximum transmit power in the overlapped portion, SRS transmission may be abandoned.  As a result, since a terminal does not transmit an SRS in a subframe n of a second serving cell); and
in a case that the uplink control information transmission overlaps with the SRS transmission on the first cell in the first subframe and the shortened PUCCH format is not configured to be used, transmitting, to the base station, uplink control information in the first subframe on the second cell (Ahn; [0010] …The first radio resource and the second radio resource may overlap entirely or partially.  The method may comprise dropping the transmission of the SRS and transmitting the uplink channel on the second radio resource to the second serving cell, if in an overlapped radio resource a total transmit power with respect to the SRS and the uplink channel exceeds a maximum transmit power).



Allowable Subject Matter
Claims 2, 4, 6, and 8 allowed over the prior art. The following is a statement of reasons for the indication of allowable subject matter:  “identify whether an uplink data transmission on the second cell overlaps with the SRS transmission on the first cell in a second subframe, and in a case that the uplink data transmission on the second cell overlaps with the SRS transmission on the first cell in the second subframe, receive, from the terminal, the SRS on a second symbol in the UpPTS in the second subframe on the first cell and uplink data on a plurality of symbols except a last symbol in the second subframe on the second cell.. However, Claims 2, 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353.  The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/             Examiner, Art Unit 2416    


/AJIT PATEL/             Primary Examiner, Art Unit 2416